Title: To James Madison from James Monroe, 25 September 1786
From: Monroe, James
To: Madison, James


Dear Sir
Phila. Sepr. 25. 1786.
I arriv’d here the evening of the day I left you & found Mrs. Monroe & the family well. They desire to be remember’d to you. I think you mention’d you had not recd. the letter I had address’d you in answer to yours before you left Phila., the last from that place. You express’d an uneasiness at failing to command such a sum, as might enable you to furnish me with the sum I advanc’d for you in the affr. of Taylor. I then desir’d & again repeat it, that you give yourself no anxiety upon this subject. Had it been convenient, & perfectly so, to remit it any time before I left this place it wod. been well. But I shod. have been unwilling & beg of you to act accordingly, to receive it, if it shod. expose you to the smallest inconvenience. I shall be able so to arrange my affrs. here as to accomodate your payment to me in Virga. & sometime hence to suit me. I have just taken my seat in Congress & know little of their proceedings. I shall write you again & constantly whilst you remn. in Phila. Make my best respects to Mrs. Trist & the family & be assur’d of the sincerity with which I am yr. friend & servant
Jas. Monroe
